 
 
 
 
 
 
1
EXHIBIT 10.1
AMENDMENT NO. 2 TO THE
QUAKER HOUGHTON
 
RETIREMENT SAVINGS
 
PLAN
 
(As Amended and Restated January 1, 2020)
 
WHEREAS
, Quaker Chemical Corporation d/b/a Quaker Houghton (the “Company”) adopted the
Quaker Houghton Retirement Savings Plan, as amended and restated
 
effective January 1, 2020, and as
 
amended
on one occasion thereafter (the “Plan”);
 
 
WHEREAS
, the Company
 
desires to amend
 
the Plan to
 
clarify eligibility for
 
nonelective contributions
for certain collectively bargained employees; and
 
WHEREAS
, pursuant to
 
Section 8.1 of
 
the Plan, the
 
Retirement Savings Plan
 
Committee has the
 
right
to amend the Plan at any time, subject to certain inapplicable limitations.
 
NOW,
 
THEREFORE
, effective as
 
of February 10,
 
2020, the Plan
 
shall be, and
 
hereby is, amended
 
as
follows:
 
Effective as
 
of February
 
10, 2020,
 
a sentence
 
is hereby
 
added to
 
the end
 
of Section
 
4.5(a) to
 
read as
follows:
“Notwithstanding the foregoing, Employees hired on or after February 10,
 
2020 who are covered
by a
 
collective bargaining
 
agreement between
 
the Employer
 
and the
 
International Chemical
 
Workers
Union Council
 
of the
 
United Food
 
and Commercial
 
Workers Union
 
and its
 
Local No.
 
125C, shall
 
be
eligible to
 
receive Nonelective
 
Contributions provided
 
they have
 
met the
 
conditions of
 
eligibility set
forth in Section 3.1(b).”
 
IN WITNESS WHEREOF
, Quaker Chemical Corporation d/b/a Quaker Houghton has caused these
presents to be duly executed on this __30____ day of ______April_________, 2020.
 
 
 
QUAKER CHEMICAL CORPORATION
 
 
D/B/A QUAKER HOUGHTON
 
 
Attest:
 
____/s/ Victoria K. Gehris__________________ By:
 
_______/s/_Robert T. Traub
 
_______________
 